745 So.2d 309 (1999)
Ex parte Antonio FLYNN.
(In re Antonio Flynn v. State of Alabama).
1981618.
Supreme Court of Alabama.
August 20, 1999.
Timothy C. Halstrom, Montgomery, for petitioner.
Submitted on petitioner's brief only.
Prior report: Ala.Cr.App., 745 So.2d 295.
HOUSTON, Justice.
The petition for the writ of certiorari is denied. In denying certiorari review, this Court does not wish to be understood as approving all the language, reasons, or statements of law expressed in the opinion of the Court of Criminal Appeals.
WRIT DENIED.
HOOPER, C.J., and MADDOX, SEE, LYONS, and BROWN, JJ., concur.
JOHNSTONE, J., dissents.